Citation Nr: 0429683	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease with limitation of motion of the right hip. 

2.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine. 

3.  Entitlement to service connection for rotator cuff 
insufficiency and limitation of motion of the left shoulder. 

4.  Entitlement to service connection for right ear hearing 
loss. 

5.  Entitlement to service connection for bilateral tinnitus. 

6.  Entitlement to a higher initial disability rating than 20 
percent for service-connected degenerative joint disease of 
the cervical spine.
 
7.  Entitlement to a higher initial disability rating than 20 
percent for service-connected rotator cuff insufficiency and 
limitation of motion of the right arm. 
 
8.  Entitlement to a higher initial disability rating than 10 
percent for service-connected degenerative joint disease with 
limitation of motion of the left hip. 
 
9.  Entitlement to a higher (compensable) initial disability 
rating for service-connected left ear hearing loss. 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1948 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in October 
2001 and March 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  The October 
2001 rating decision denied service connection for the 
following claimed disabilities: degenerative joint disease of 
the cervical spine, degenerative joint disease with 
limitation of motion of both hips, degenerative joint disease 
and degenerative disc disease of the lumbosacral spine, 
rotator cuff insufficiency and limitation of motion of both 
shoulders, and bilateral hearing loss.  The veteran entered a 
notice of disagreement with this decision in January 2002; in 
September 2002, the RO issued a statement of the case 
addressing these service connection issues; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in November 2002. 

In a March 2003 rating decision, the RO granted service 
connection for degenerative joint disease of the cervical 
spine, and assigned an initial disability rating of 20 
percent; granted service connection for rotator cuff 
insufficiency and limitation of motion of the right arm, and 
assigned an initial disability rating of 20 percent; granted 
service connection for degenerative joint disease with 
limitation of motion of the left hip, and assigned an initial 
disability rating of 10 percent; and granted service 
connection for left ear hearing loss, and assigned a 
noncompensable initial disability rating.  In a July 2003 VA 
Form 646, the veteran's representative contended that his 
service-connected disabilities had "increased in severity 
and warrants entitlement to an increased evaluation."  As 
this is a clear written expression of disagreement with the 
initial ratings assigned just four months earlier in the 
March 2003 rating decision, the veteran effectively entered a 
notice of disagreement with the initial rating assignments in 
that rating decision.  The record does not reflect that the 
RO has subsequently issued a statement of the case that 
addresses the initial rating issues.  As the veteran has 
entered a notice of disagreement, the Board is required to 
remand these initial rating issues to the RO for the issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

The issues of entitlement to higher initial disability 
ratings for service-connected degenerative joint disease of 
the cervical spine, rotator cuff insufficiency and limitation 
of motion of the right arm, degenerative joint disease with 
limitation of motion of the left hip, and left ear hearing 
loss are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided a VA medical examination in order to 
assist in substantiating the claims for VA compensation 
benefits.

2.  The medical evidence shows that the veteran's 
degenerative joint disease of the right hip was not present 
during service or for many years thereafter; the medical 
evidence fails to show that a right hip disability is 
causally linked to any incident of service, to include a 
claimed injury. 

3.  The veteran's degenerative joint disease and degenerative 
disc disease of the lumbosacral spine was not present during 
service or for many years thereafter; the medical evidence 
fails to show that a low back disability is causally linked 
to any incident of service, to include a claimed injury. 

4.  The veteran's rotator cuff insufficiency and limitation 
of motion of the left shoulder was not present during service 
or for many years thereafter; the medical evidence fails to 
show that a rotator cuff or left shoulder disability is 
causally linked to any incident of service, to include a 
claimed injury. 

5.  The evidence is in relative equipoise on the question of 
whether the veteran's right ear hearing loss is etiologically 
related to years of acoustic trauma in service.  

6.  The evidence is in relative equipoise on the question of 
whether the veteran's bilateral tinnitus is etiologically 
related to years of acoustic trauma in service or to his 
service-connected bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  Degenerative joint disease with limitation of motion of 
the right hip was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).

2.  Degenerative joint disease and degenerative disc disease 
of the lumbosacral spine was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004). 

3.  Rotator cuff insufficiency with limitation of motion of 
the left shoulder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  With the resolution of reasonable doubt in the veteran's 
favor, right ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2004). 

5.  With the resolution of reasonable doubt in the veteran's 
favor, bilateral tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 
38 C.F.R. § 3.159(b) (2004).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for the disabilities addressed on the merits in 
this Board decision.  A November 2000 RO letter advised the 
veteran that VA would request any information or evidence the 
veteran wanted VA to obtain, including any medical evidence 
from his doctors about which he told VA, and requested the 
veteran to provide information regarding medical treatment; 
the RO sent a VA Form 21-4142 (Authorization and Consent to 
Release Information to VA) and a VA Form 21-4138 for this 
purpose.  

A February 2001 RO letter notified the veteran that service 
medical records and private physician records had been 
requested, and requested from the veteran copies of any 
service medical records he had in his possession that had not 
been submitted previously.  The RO advised the veteran that 
VA would request any information or evidence the veteran 
wanted VA to obtain, including any medical evidence from his 
doctors about which he told VA, and requested the veteran to 
provide information regarding medical treatment; the RO sent 
a VA Form 21-4142 for this purpose.  The RO also advised the 
veteran of alternative sources of information that could 
assist in substantiating his service connection claims.  

An April 2001 RO letter notified the veteran what must be 
demonstrated to establish service connection for the specific 
disabilities claimed; what evidence had been received; that 
VA would request any information or evidence the veteran 
wanted VA to obtain, including any medical evidence from his 
doctors about which he told VA; requested the veteran to 
provide information regarding medical treatment; and sent a 
VA Form 21-4142 and a VA Form 21-4138 for this purpose.  
Thus, the veteran has been advised which portion of evidence 
is to be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  These 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183. 

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the VCAA notices provided to the appellant 
fully notified of the need to give to VA any evidence 
pertaining to his service connection claims.  In the case of 
the veteran's claims, each of the four content requirements 
of a VCAA notice has been fully satisfied, and any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the November 2000 letter, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain, to submit treatment 
reports or statements from doctors, and to submit all 
original service medical records in his possession.  In the 
February 2001 letter, the RO asked the veteran to submit any 
copies of service medical records or private medical records 
that he had, and to help VA obtain this information, and 
asked the veteran to submit all service medical records in 
his possession.  In the April 2001 letter, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain, and that he could 
send any additional records directly to VA; the RO wrote that 
the veteran "can help with your claim by getting the private 
medical records and sending them directly to us"; and that 
he "can help us with your claim by getting the information 
of evidence and sending it directly to us."  In a letter 
informing the veteran that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service VA and private medical records and examination 
reports.  As to any duty to provide an examination or medical 
opinion, the veteran was afforded a VA examination and a 
medical opinion relating to the left shoulder claim in 
October 2001.  There is also medical evidence relating to the 
other issues in question, to include the October 2001 
examination.  The Board finds that the medical evidence is 
sufficient to make a decision on the claims for service 
connection for the veteran's right hip, low back, and left 
shoulder disabilities.  There is no further duty to provide 
an examination or medical opinion with regard to these 
issues.  38 U.S.C.A. § 5107A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).

In light of the grant of service connection for right ear 
hearing loss disability and bilateral tinnitus, no further 
evidence is necessary to substantiate the veteran's claims 
for service connection for right ear hearing loss disability 
and bilateral tinnitus.  See 38 U.S.C.A. § 5103(a) (West 
2002).  In this veteran's case, any analysis as to whether 
further assistance would aid in substantiating the veteran's 
claims for service connection for right ear hearing loss 
disability or bilateral tinnitus is unnecessary in view of 
the grant of the benefits on these issues.  See 38 U.S.C.A. § 
5103A(a)(1), (2) (West 2002). 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

II.  Service Connection Law and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).





III.  Service Connection for Degenerative Joint Disease
with Limitation of Motion of the Right Hip

The veteran contends generally that his currently diagnosed 
degenerative joint disease with limitation of motion of the 
right hip was incurred in service.  

After a review of all the lay and medical evidence of record, 
whether or not specifically identified in this decision, the 
Board finds that a preponderance of the evidence demonstrates 
that the veteran's currently diagnosed disability of 
degenerative joint disease with limitation of motion of the 
right hip was not present during service or for many years 
thereafter and it is not linked to any incident of active 
duty service.  Service medical records are negative for 
complaints, clinical findings, or a diagnosis of a right hip 
injury or disability of any kind, to include right hip 
degenerative joint disease.  (Left leg pain was noted in 
service, and service connection has been granted for 
degenerative joint disease with limitation of motion of the 
left hip.)  Post-service medical records reflect a diagnosis 
of degenerative joint disease of the right hip beginning in 
2001.  

The medical evidence shows that the veteran's degenerative 
joint disease of the right hip was not present during service 
or for many years thereafter.  The medical evidence fails to 
show that a right hip disability is causally linked to any 
incident of service, to include a claimed injury. 

For these reasons, the Board finds that the criteria for 
entitlement to service connection for degenerative joint 
disease with limitation of motion of the right hip have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

IV.  Service Connection for Degenerative Joint Disease
and Degenerative Disc Disease of the Lumbosacral Spine

The veteran contends generally that his degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine was caused by service.  Post-service treatment records 
reflect a current diagnosis of degenerative joint disease and 
degenerative disc disease of the lumbosacral spine.  

After a review of all the lay and medical evidence of record, 
whether or not specifically identified in this decision, the 
Board finds that a preponderance of the evidence demonstrates 
that the veteran's currently diagnosed disability of 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine was not present during service or for 
many years thereafter and it is not linked to any incident of 
active duty service.  Service medical records are negative 
for complaints, clinical findings, or a diagnosis of 
degenerative joint disease or degenerative disc disease of 
the lumbosacral spine.  X-ray examination in 1960 revealed no 
abnormalities of the lumbosacral spine.  Low back complaints 
noted in service were associated with a genitourinary 
disorder rather than low back disorder.  The service 
separation examination revealed no abnormalities of the 
lumbosacral spine.  

The evidence of record reflects that the veteran's 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine was not diagnosed until October 1991, 
many years after service.  On the question of whether the 
veteran's currently diagnosed lumbosacral spine disability is 
etiologically related to any injury or disease in service, 
the Board finds that the weight of the competent medical 
evidence demonstrates that the veteran did not have an injury 
or disease of the lumbosacral spine during service to which 
the currently diagnosed degenerative joint disease and 
degenerative disc disease of the lumbosacral spine could be 
related.  

In sum, the veteran's degenerative joint disease and 
degenerative disc disease of the lumbosacral spine was not 
present during service or for many years thereafter; the 
medical evidence fails to show that a low back disability is 
causally linked to any incident of service, to include a 
claimed injury.  For these reasons, the Board finds that the 
criteria for entitlement to service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309.

V.  Service Connection for Rotator Cuff Insufficiency
and Limitation of Motion of the Left Shoulder

The veteran contends generally that his rotator cuff 
insufficiency and limitation of motion of the left shoulder 
was caused by service.  Post-service medical records reflect 
a current diagnosis of rotator cuff insufficiency and 
limitation of motion of the left shoulder.  

After a review of all the lay and medical evidence of record, 
whether or not specifically identified in this decision, the 
Board finds that a preponderance of the evidence demonstrates 
that the veteran's currently diagnosed disability of rotator 
cuff insufficiency and limitation of motion of the left 
shoulder was not present during service or for many years 
thereafter and it is not linked to any incident of active 
duty service.  Service medical records are negative for a 
left shoulder injury or complaints, clinical findings, or a 
diagnosis of rotator cuff insufficiency and limitation of 
motion of the left shoulder.  At the service separation 
examination in 1968, the veteran specifically denied any 
history or current complaints of painful or trick left 
shoulder.  

The post-service medical evidence of record reflects that the 
veteran's rotator cuff insufficiency and limitation of motion 
of the left shoulder was not diagnosed until October 2001, 
many years after service.  On the question of whether the 
veteran's currently diagnosed left shoulder disability is 
etiologically related to any injury or disease in service, 
the Board finds that the weight of the competent medical 
evidence demonstrates that the veteran's currently diagnosed 
left rotator cuff insufficiency and limitation of motion of 
the left shoulder was not caused or aggravated by any injury 
or disease in service.  An addendum to the October 2001 VA 
examination report reflects the examiner's opinion that the 
veteran's left rotator cuff insufficiency "was not incurred 
in the service."  (In contrast, based on service medical 
record evidence of in-service right shoulder injury and 
strain, and the same VA examiner's favorable etiology 
opinion, service connection was granted for right shoulder 
rotator cuff insufficiency and limitation of motion.)  

The veteran's rotator cuff insufficiency and limitation of 
motion of the left shoulder was not present during service or 
for many years thereafter; the medical evidence fails to show 
that a rotator cuff or left shoulder disability is causally 
linked to any incident of service, to include a claimed 
injury.  Accordingly, service connection for a left shoulder 
disability is not warranted.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
service connection issues on appeal that were denied; 
however, as the preponderance of the evidence is against the 
veteran's claims on the issues that the Board has denied, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of any of these issues on that basis.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102.

VI.  Service Connection for Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a "disability" 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran contends that he currently has right ear hearing 
loss disability that is etiologically related to acoustic 
trauma in service during his 20 years of service from 1948 to 
1968.  (Service connection has been granted for left ear 
hearing loss.)  

After a review of the evidence of record, the Board finds 
that the evidence is in relative equipoise on the question of 
whether the veteran's right ear hearing loss is etiologically 
related to years of acoustic trauma in service.  The evidence 
reflects that the veteran currently has a hearing loss 
"disability" as defined by 38 C.F.R. § 3.385.  An October 
2001 VA audiological examination reflects an audiological 
diagnosis of "severe mixed" right ear hearing loss.  The 
record also reflects that the veteran was exposed to acoustic 
trauma for many years during service as a jet engine 
mechanic.  The question is whether the veteran's current 
right ear hearing loss "disability" is etiologically 
related to years of acoustic trauma in service.  

Service medical records reflect an increase in the veteran's 
right ear hearing loss during service.  Service medical 
records reflect "normal hearing" upon service entrance in 
1948; "normal hearing" upon examination in 1951; 10 
megahertz decibel readings at the 1000, 2000, and 4000 
decibel level at a 1955 audiological examination; and 15 
megahertz decibel readings at the 3000 and 4000 decibel level 
at the January 1968 service separation examination, with the 
examiner's findings that the veteran had "decreased 
hearing" on the right at high frequency.  Although the 
audiological measures of hearing loss in service do not 
demonstrate right ear hearing loss "disability" at that 
time as defined by 38 C.F.R. § 3.385, the Court has held that 
a veteran may establish the required nexus between his 
current hearing loss disability and his term of military 
service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

The VA examiner's October 2001 addendum opinion that 
purported to address the etiology of the veteran's current 
right ear hearing loss disability is worded so that it is not 
clear that it constitutes a negative etiology opinion in this 
case.  The fact that "it is possible for an individual to be 
exposed to hazardous noise and not incur a significant 
hearing loss as a result" is irrelevant to the proper legal 
standard of whether it is "at least as likely as not" that 
the veteran's currently diagnosed hearing loss disability is 
etiologically related to in-service acoustic trauma.  In 
addition, the basis of the VA examiner's October 2001 is 
questionable, as it relies on the fact that the veteran's 
right ear hearing loss did not meet the "disability" 
threshold at the time of service separation.  This ignores 
the fact that the veteran's right ear hearing loss in fact 
underwent an increase in severity during the veteran's active 
duty service.  The October 2001 VA examiner's opinion also 
fails to recognize that service connection is not precluded 
because the in-service increase in hearing loss does not 
manifest to the level of a "disability" as defined by 
38 C.F.R. § 3.385 at the time of service separation.  See 
Godfrey, 2 Vet. App. 352.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's right ear hearing loss was 
incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385.

VII.  Service Connection for Bilateral Tinnitus

The veteran contends that he currently has bilateral tinnitus 
that is etiologically related to acoustic trauma in service 
during his 20 years of service from 1948 to 1968.  The 
veteran also appears to contend that his current bilateral 
tinnitus is secondary to his service-connected bilateral 
hearing loss disability.   

After a review of the evidence of record, the Board finds 
that the evidence is in relative equipoise on the question of 
whether the veteran's current bilateral tinnitus is 
etiologically related to years of acoustic trauma in service, 
or is secondary to his service-connected bilateral hearing 
loss disability.  The evidence reflects that the veteran 
currently has a service-connected bilateral hearing loss 
"disability" as defined by 38 C.F.R. § 3.385 which has been 
found by VA to be etiologically related to acoustic trauma in 
service.  An October 2001 VA audiological examination 
reflects the veteran's report of constant high pitch ringing 
bilaterally.  The record also reflects that the veteran was 
exposed to acoustic trauma for many years during service as a 
jet engine mechanic.  The question is whether the veteran's 
current bilateral tinnitus is either etiologically related to 
years of acoustic trauma in service, or is secondary to 
service-connected bilateral hearing loss disability.    

The VA examiner's October 2001 addendum opinion that 
purported to address the etiology of the veteran's current 
tinnitus is worded so that it is not clear that it 
constitutes a negative etiology opinion in this case.  The 
fact that "it is possible for an individual to be exposed to 
hazardous noise and not incur a significant hearing loss as a 
result" is irrelevant to the proper legal standard of 
whether it is "at least as likely as not" that the 
veteran's current bilateral tinnitus is etiologically related 
to in-service acoustic trauma, or is secondary to service-
connected bilateral hearing loss disability.  In addition, 
the basis of the VA examiner's October 2001 opinion regarding 
the etiology of tinnitus is questionable, as it ignores the 
fact that the veteran's bilateral hearing loss underwent an 
increase in disability during the veteran's active duty 
service, does not recognize that service connection has been 
granted for bilateral hearing loss, and does not refute the 
accepted medical principal that tinnitus may be caused by 
acoustic trauma, and is frequently associated with hearing 
loss based on acoustic trauma.  Service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310; Allen, 7 Vet. 
App. 439.  For these reasons, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's bilateral tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310. 


ORDER

Service connection for degenerative joint disease of the 
right hip is denied. 

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbosacral spine is denied. 

Service connection for rotator cuff insufficiency and 
limitation of motion of the left shoulder is denied. 

Service connection for right ear hearing loss is granted. 

Service connection for bilateral tinnitus is granted. 


REMAND

In a March 2003 rating decision, the RO granted service 
connection for degenerative joint disease of the cervical 
spine, and assigned an initial disability rating of 20 
percent; granted service connection for rotator cuff 
insufficiency and limitation of motion of the right arm, and 
assigned an initial disability rating of 20 percent; granted 
service connection for degenerative joint disease with 
limitation of motion of the left hip, and assigned an initial 
disability rating of 10 percent; and granted service 
connection for left ear hearing loss, and assigned a 
noncompensable initial disability rating.  In July 2003 
(representative's VA Form 646), the veteran effectively 
entered a notice of disagreement with the initial rating 
assignments.  The record does not reflect that the RO has 
subsequently issued a statement of the case that addresses 
these issues.  In order to comply with due process 
requirements, a remand is in order for the RO to prepare a 
statement of the case on the issues of entitlement to higher 
initial disability ratings for service-connected degenerative 
joint disease of the cervical spine, rotator cuff 
insufficiency and limitation of motion of the right arm, 
degenerative joint disease with limitation of motion of the 
left hip, and left ear hearing loss.  See Manlincon, 12 Vet. 
App. 238.  

Accordingly, to ensure full compliance with due process 
requirements and to assist in the development of the 
veteran's claims, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those 
specified below, are fully complied with 
and satisfied.  See also 38 C.F.R. § 
3.159 (2003).  The RO should also notify 
the veteran of what evidence is required 
to substantiate the claims for higher 
initial disability ratings for service-
connected degenerative joint disease of 
the cervical spine, rotator cuff 
insufficiency and limitation of motion of 
the right arm, degenerative joint disease 
with limitation of motion of the left 
hip, and left ear hearing loss, what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should provide the veteran a 
statement of the case regarding the 
claims for higher initial disability 
ratings for service-connected 
degenerative joint disease of the 
cervical spine, rotator cuff 
insufficiency and limitation of motion of 
the right arm, degenerative joint disease 
with limitation of motion of the left 
hip, and left ear hearing loss.  The 
statement of the case should address all 
aspects of these claims and compliance 
with the VCAA.  Further, the veteran 
should be advised that, if he wishes the 
Board to address any of these initial 
rating issues, he must submit a timely 
substantive appeal in response to the 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



